DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 17/042,714 on September 17, 2021. Please note: Claim 1 has been amended, claim 8 has been cancelled, and claims 18-20 have been newly added. Claims 1-7 and 9-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified English translation of the foreign application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bae et al. (US 20160266695 A1), hereinafter Bae, in view of Zheng et al. (CN 108987451 A; Submitted by the Applicant with the IDS dated 03/24/2021), hereinafter Zheng, and further in view of Lee et al. (US 20190393279 A1), hereinafter Lee.

	Examiner’s note: for the purposes of claim mapping the Examiner is referring to the Patent Translate translation of CN 108987451 A submitted by the Applicant with the IDS dated 03/24/2021.

Regarding Claim 1, Bae teaches:
	A display substrate (FIG. 12: 210), comprising a plurality of pixel units (See paragraph [0096] and FIGS. 11 and 12: the structures in the pixel TFT layer 220 and the corresponding light-transmitting parts 241 correspond to a plurality of pixel units), wherein at least one of the plurality of pixel units comprises:
	a first sub-pixel (See FIG. 12: the blue sub-pixel);
	a color-changing layer corresponding to a light-emitting region of the first sub-pixel (See paragraph [0093]; See FIG. 12: the blue light-transmitting part 241), wherein the first sub-pixel emits a first wavelength light (See paragraph [0093]: the first sub-pixel emits blue light); and
	a light-emitting layer (FIG. 12: 120), located on a side of the color-changing layer that is away from the first sub-pixel (See FIG. 12: 120 is located on a side of 241 that is away from the first sub-pixel), and configured to emit a second wavelength light under excitation of the first wavelength light, wherein the second wavelength light is an invisible light (See paragraph [0082]).
	Bae does not explicitly teach:
	a color-changing layer covering a part of a light-emitting surface of the first sub- pixel, wherein the color-changing layer is switchable between a first state and a second state, and the color-changing layer is configured to enable a first wavelength light emitted by the first sub- pixel to pass through the color-changing layer in the first state,
	wherein a groove is arranged on the first sub-pixel, the color-changing layer and the light-emitting layer are located within the groove of the first sub-pixel, and the groove is located in a central region or an edge region of the first sub-pixel.
However, in the same field of endeavor, display technology (Zheng, paragraph [0002]), Zheng teaches:
	a color-changing layer (FIG. 1: 40) covering a part of a light-emitting surface of a first sub-pixel (See FIG. 1: 40 covers a part of a light-emitting surface 31 of a first sub-pixel), wherein the color-changing layer is switchable between a first state and a second state, and the color-changing layer is configured to enable a first wavelength light emitted by the first sub-pixel to pass through the color-changing layer in the first state (See paragraph [0032], lines 12-18),
	wherein a groove is arranged on the first sub-pixel (See FIG. 1: a groove formed by 60 is formed on a first sub-pixel), the color-changing layer is located in the groove of the first sub-pixel (See FIG. 1: 40 is located in the groove formed by 60), and the groove is located in a central region or an edge region of the first sub-pixel (See FIG. 1: the groove formed by 60 is located in a central region of the first sub-pixel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display substrate (as taught by Bae) by including the color-changing layer located in the groove (as taught by Zheng). Doing so would improve the display by reducing the reflectivity of ambient light (See Zheng, paragraph [0032]).
	Bae in view of Zheng does not explicitly teach:
	the light-emitting layer is located in the groove of the first sub-pixel.
However, in the same field of endeavor, display devices (Lee, Abstract), Lee teaches:
	A groove is arranged on a first sub-pixel (See FIG. 2: SPX1) (See FIG. 6: a groove formed by 110 is arranged on the first sub-pixel), and a light-emitting layer is located in the groove of the first sub-pixel (See FIG. 6: 181 is located in the groove formed by 110).
Bae in view of Zheng contained a device which differed from the claimed device by the substitution of a groove with the color-changing layer located in it, but not the light-emitting layer. Lee teaches the substituted element of a light-emitting layer is located in a groove of the first sub-pixel. Their functions were known in the art to provide color-changing functions to a corresponding sub-pixel. The location of the light-emitting layer taught by Bae in view of Zheng could have been substituted with the location of the light-emitting layer taught by Lee and the results would have been predictable and resulted in placing the light-emitting layer in the groove along with the color-changing layer to provide the same functions.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	The display substrate according to claim 1, wherein the color-changing layer is configured to cause the first wavelength light to be incapable of passing through the color-changing layer in the second state (See Zheng, paragraph [0032], lines 12-18: 40 is controlled to be black).

Regarding Claim 3, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	The display substrate according to claim 2, wherein the color-changing layer is an electrochromic layer (See Zheng, paragraph [0032]);
	the electrochromic layer is configured to be in the first state during power-off, and be in the second state during power-on (See Zheng, paragraph [0036], lines 5-6; Therefore, changing the voltage applied to the electrochromic layer controls it to be in the first state during power-off, and be in the second state during power-on); or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being met if at least one of the limitations recited in the alternative is taught by the prior art)
	the electrochromic layer is configured to be in the first state during power-on, and
be in the second state during power-off.

Regarding Claim 6, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae teaches:
	The display substrate according to claim 1, wherein the second wavelength light is within an infrared light wave band, the first sub-pixel is a blue sub-pixel (See FIG. 12: the first sub-pixel is a blue sub-pixel emitting light w1), and the light-emitting layer is made of a material that emits an infrared light under excitation of a blue light (See paragraph [0082]).

Regarding Claim 9, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae teaches:
	A display module (See FIG. 2: 11), comprising:
	the display substrate (FIG. 12: 210) according to claim 1;
	a light source (FIG. 2: 300) arranged on a light-incident side of the display substrate (See FIG. 2: 300 arranged on a light-incident side of the display substrate, which is located in SID); and
	an optical sensor (FIG. 12: 243) arranged on a light-exiting side of the display substrate (See FIG. 12: 243 located on a light-exiting side of the display substrate 210), and configured to collect the second wavelength light emitted by the light-emitting layer of-at least one of the plurality of pixel units and reflected by a finger (F) (See FIG. 12: 243 collects w2 emitted by 120 and reflected by F), and identify fingerprint information based on the collected second wavelength light (See paragraph [0099]).

Regarding Claim 10, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	The display module according to claim 9, wherein the first sub-pixel comprises a first portion covered by the color-changing layer (See Zheng, FIG. 1: a first portion of 31 is covered by 40) and the light-emitting layer (See Bae, FIG. 12: the same first portion would be covered by 120, as modified according to Zheng), and a second portion not covered by the color-changing layer and the light-emitting layer (See Zheng, FIG. 1: second portion of 31 not covered by 40; Therefore, this second portion is not covered by both 40 in FIG. 1 of Zheng and 120 in FIG. 12 of Bae); and 
	the first portion of the first sub-pixel is configured to identify the fingerprint information (See Bae, paragraph [0082] and [0090]: Therefore, the first portion of the first sub-pixel is configured to identify the fingerprint information by emitting light w1 that is converted to w2 by 120, then received by 243) in the first state (See Zheng, paragraph [0032], lines 12-18: Therefore, in the first state, 40 is transparent, allowing the first sub-pixel to perform the fingerprint sensing functions taught by Bae), and the second portion of the first sub-pixel is configured to display an image (See Zheng, paragraph [0032], lines 12-18: Therefore, in the second state, 40 is black, allowing the second portion to display a black image) under illumination of the light source (See Bae, paragraph [0073]).

Regarding Claim 11, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae teaches:
	The display module according to claim 9, wherein each of the plurality of pixel units further comprises a second sub-pixel and a third sub-pixel that are configured to display an image (See FIG. 12: each of the plurality of pixel units further comprises a second sub-pixel R and a third sub-pixel G that are configured to display an image; See paragraph [0093]), and the first sub-pixel, the second sub-pixel, and the third sub-pixel are configured to emit lights with different colors (See paragraph [0093]: the first sub-pixel B, the second sub-pixel R, and the third sub-pixel G are configured to emit lights with different colors).

Regarding Claim 12, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	A method (See the below method disclosed with regard to FIG. 12) for driving the display module according to claim 9, comprising:
	when a fingerprint identification instruction is received (See Bae, paragraph [0068], last five lines), controlling the color-changing layer in at least one of the plurality of pixel units to be in the first state, to enable the first wavelength light to pass through the color-changing layer (See Zheng, paragraph [0032], lines 12-18: Therefore, in the first state, 40 is transparent, allowing the first sub-pixel to perform the fingerprint sensing functions taught by Bae, enabling the first wavelength light (w1 in FIG. 12 of Bae) to pass through 40); and 
	turning on the light source (See paragraph [0073]; Therefore, as shown in FIG. 12, 300 would need to be on for the pixels to emit light), collecting, by using the optical sensor, the second wavelength light emitted by the light-emitting layer in the at least one pixel unit and reflected by the finger (F) (See FIG. 12: 243 collects w2 emitted by 120 and reflected by F), and identifying the fingerprint information based on the collected second wavelength light (See paragraph [0099]).

Regarding Claim 13, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	The method according to claim 12, wherein the first sub- pixel comprises a first portion covered by the color-changing layer (See Zheng, FIG. 1: a first portion of 31 is covered by 40) and the light-emitting layer (See Bae, FIG. 12: the same first portion would be covered by 120, as modified according to Zheng), and a second portion not covered by the color-changing layer and the light-emitting layer (See Zheng, FIG. 1: second portion of 31 not covered by 40; Therefore, this second portion is not covered by both 40 in FIG. 1 of Zheng and 120 in FIG. 12 of Bae); and the method comprises:
	when the fingerprint identification instruction is received (See Bae, paragraph [0068], last five lines), controlling the first portion of the first sub-pixel in the at least one pixel unit and the optical sensor to identify the fingerprint information (See Bae, paragraph [0082] and [0090]: Therefore, the first portion of the first sub-pixel is configured to identify the fingerprint information by emitting light w1 that is converted to w2 by 120, then received by 243), and controlling the second portion of the first sub-pixel in the at least one pixel unit to display the image (See Zheng, paragraph [0032], lines 12-18: Therefore, in the second state, 40 is black, allowing the second portion to display a black image).

Regarding Claim 14, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	The method according to claim 12, wherein the color- changing layer is configured to cause the first wavelength light to be incapable of passing through the color-changing layer in the second state (See Zheng, paragraph [0032], lines 12-18: 40 is controlled to be black), and the display module comprises a first pixel unit and a second pixel unit that are adjacent to each other (See Bae, FIG. 10: there are multiple pixel units, each include R, G, B sub-pixels, including a first pixel unit and a second pixel unit that are adjacent to each other); and
	the controlling the color-changing layer in the at least one pixel unit to be in the first state to enable the first wavelength light to pass through the color-changing layer (See the below steps) comprises:
	controlling a color-changing layer in the first pixel unit to be in the first state and controlling a color-changing layer in the second pixel unit to be in the second state (See Zheng, paragraph [0052]: therefore, depending on whether each pixel unit is emitting light, the color-changing layer 40 can be flexibly controlled to be in the first state or the second state. Therefore, in a case where the first pixel unit is emitting light and the second pixel unit in not emitting light, 40 is controlled to be in the first state (transparent) and the second state (black) for the first and second pixel unit, respectively), so that the first wavelength light transmits through the color-changing layer in the first pixel unit and enters the light-emitting layer (See Bae, paragraph [0082]).

	Regarding Claim 15, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	The method according to claim 14, wherein the controlling the color-changing layer in the first pixel unit to be in the first state and controlling the color- changing layer in the second pixel unit to be in the second state (See the below steps) comprises:
	controlling a color-changing layer in a pixel unit in an odd-numbered row in an odd-numbered column to be in the first state, and controlling color-changing layers in other pixel units to be in the second state (As discussed above, Zheng, paragraph [0052] discloses that depending on whether each pixel unit is emitting light, the color-changing layer 40 can be flexibly controlled to be in the first state or the second state. Therefore, in a case where a pixel unit in an odd-numbered row in an odd-numbered column is emitting light and other pixel units are not emitting light, 40 is controlled to be in the first state (transparent) and the second state (black) for the pixel unit and other pixel units, respectively); or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being met if at least one of the limitations recited in the alternative is taught by the prior art)
	controlling a color-changing layer in a pixel unit in an odd-numbered row in an even-numbered column to be in the first state, and controlling color-changing layers in other pixel units to be in the second state; or
	controlling a color-changing layer in a pixel unit in an even-numbered row in an odd-numbered column to be in the first state, and controlling color-changing layers in other pixel units to be in the second state; or
	controlling a color-changing layer in a pixel unit in an even-numbered row in an even-numbered column to be in the first state, and controlling color-changing layers in other pixel units to be in the second state.

	Regarding Claim 16, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	The method according to claim 15, wherein the controlling the color-changing layer in the first pixel unit to be in the first state and controlling the color- changing layer in the second pixel unit to be in the second state (See the below steps) comprises:
	in a first time period, controlling the color-changing layer in the pixel unit in the odd-numbered row in the odd-numbered column to be in the first state, and controlling the color- changing layers in other pixel units to be in the second state (As discussed above, Zheng, paragraph [0052] discloses that depending on whether each pixel unit is emitting light, the color-changing layer 40 can be flexibly controlled to be in the first state or the second state. Therefore, in a case where, in a first time period, the pixel unit in the odd-numbered row in the odd-numbered column is emitting light and other pixel units are not emitting light, 40 is controlled to be in the first state (transparent) and the second state (black) for the pixel unit and other pixel units, respectively); and in a second time period, controlling the color-changing layer in the pixel unit in the odd-numbered row in the odd- numbered column to be in the second state, and controlling the color-changing layers in other pixel units to be in the first state (As discussed above, Zheng, paragraph [0052] discloses that depending on whether each pixel unit is emitting light, the color-changing layer 40 can be flexibly controlled to be in the first state or the second state. Therefore, in a case where, in a second time period, the pixel unit in the odd-numbered row in the odd-numbered column is not emitting light and other pixel units are emitting light, 40 is controlled to be in the second state (black) and the first state (transparent) for the pixel unit and other pixel units, respectively); or Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being met if at least one of the limitations recited in the alternative is taught by the prior art)
	in a first time period, controlling the color-changing layer in the pixel unit in the odd-numbered row in the even-numbered column to be in the first state, and controlling the color- changing layers in other pixel units to be in the second state; and in a second time period, controlling the color-changing layer in the pixel unit in the odd-numbered row in the even- numbered column to be in the second state, and controlling the color-changing layers in other pixel units to be in the first state; or
	in a first time period, controlling the color-changing layer in the pixel unit in the even-numbered row in the odd-numbered column to be in the first state, and controlling the color- changing layers in other pixel units to be in the second state; and in a second time period, controlling the color-changing layer in the pixel unit in the even-numbered row in the odd- numbered column to be in the second state, and controlling the color-changing layers in other pixel units to be in the first state; or
	in a first time period, controlling the color-changing layer in the pixel unit in the even-numbered row in the even-numbered column to be in the first state, and controlling the color- changing layers in other pixel units to be in the second state; and in a second time period, controlling the color-changing layer in the pixel unit in the even-numbered row in the even- numbered column to be in the second state, and controlling the color-changing layers in other pixel units to be in the first state.

	Regarding Claim 17, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	A display apparatus (See FIG. 1: mobile device MD), comprising the display module (FIG. 12: 11) according to claim 9.

	Regarding Claim 18, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	The display substrate according to claim 1, wherein the light-emitting layer covers the color-changing layer (See Bae, FIG. 12: 120 covers the entire first sub-pixel; See Zheng, FIG. 1: the color-changing layer 40 covers a part of the first sub-pixel; Therefore, as combined Bae in view of Zheng teaches that the light-emitting layer 120 covers the color-changing layer 40), the light-emitting layer and the color-changing layer cover the part of the light-emitting region of the first sub-pixel (See Bae, FIG. 12: 120 covers the entire first sub-pixel; See Zheng, FIG. 1: the color-changing layer 40 covers the part of the light-emitting region of the first sub-pixel 31; Therefore, as combined Bae in view of Zheng teaches that the light-emitting layer 120 and the color-changing layer 40 cover the part of the light-emitting region 31 of the first sub-pixel (the same part of 131 that is covered by 40 in FIG. 1 of Zheng would also be covered by 120 in FIG. 12 of Zheng)).

	Regarding Claim 19, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	The display substrate according to claim 1, wherein the light- emitting layer and the color-changing layer are stacked in a first direction (See Bae, FIG. 12: 120 covers the entire first sub-pixel; See Zheng, FIG. 1: the color-changing layer 40 covers a part of the first sub-pixel; Therefore, as combined Bae in view of Zheng teaches that the light-emitting layer 120 and the color-changing layer 40 are stacked in a first (vertical) direction), and
	in the first direction, an orthographic projection of the light-emitting layer onto the first sub-pixel completely overlaps an orthographic projection of the color-changing layer onto the first sub-pixel (See Bae, FIG. 12: 120 covers the entire first sub-pixel; See Zheng, FIG. 1: the color-changing layer 40 covers a part of the first sub-pixel; Therefore, as combined Bae in view of Zheng teaches that in the first (vertical) direction, an orthographic projection of the light-emitting layer 120 onto the first sub-pixel completely overlaps an orthographic projection of the color-changing layer 40 onto the first sub-pixel 131).

	Regarding Claim 20, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	The display substrate according to claim 1, wherein the light-emitting layer and the color-changing layer cover a part of the first sub-pixel (See Bae, FIG. 12: 120 covers the entire first sub-pixel; See Zheng, FIG. 1: the color-changing layer 40 covers a part of the first sub-pixel; Therefore, as combined Bae in view of Zheng teaches that the light-emitting layer 120 and the color-changing layer 40 cover a part of the first sub-pixel  (the same part of 131 that is covered by 40 in FIG. 1 of Zheng would also be covered by 120 in FIG. 12 of Zheng)).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Zheng, and in further view of Lee as applied to claim 2 above, and further in view of Jung et al. (US 20180121703 A1), hereinafter Jung.

Regarding Claim 4, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
	The display substrate according to claim 2, wherein the color-changing layer is a electrochromic layer;
	the electrochromic layer is configured to be in the first state when the first wavelength light enters the electrochromic layer, and be in the second state when no first wavelength light enters the electrochromic layer (See Zheng, paragraph [0032], lines 12-18: the first state is a transparent state and the second state is a black state); or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being met if at least one of the limitations recited in the alternative is taught by the prior art)
	the electrochromic layer is configured to be in the first state when no first wavelength light enters the electrochromic layer, and be in the second state when the first wavelength light enters the electrochromic layer.
	Bae in view of Zheng, and in further view of Lee does not explicitly teach (see elements emphasized in italics):
	wherein the color-changing layer is a photochromic layer;
	the photochromic layer is configured to be in the first state when the first wavelength light enters the photochromic layer, and be in the second state when no first wavelength light enters the photochromic layer; or
	the photochromic layer is configured to be in the first state when no first wavelength light enters the photochromic layer, and be in the second state when the first wavelength light enters the photochromic layer.
However, in the same field of endeavor, display devices (Jung, Abstract), Jung teaches:
	A color-changing layer is a photochromic layer (See FIG. 12B: 1210; See paragraph [0120]);
	the photochromic layer is configured to be in a first state when a first wavelength light enters the photochromic layer, and be in a second state when no first wavelength light enters the photochromic layer (See paragraph [0121]: a first state is a transparent state and a second state is a achromatic state); or (Examiner’s note: due to the use of the term “or”, the Examiner is interpreting the claim limitation as being met if at least one of the limitations recited in the alternative is taught by the prior art)
Bae in view of Zhen Zheng, and in further view of Lee g contained a device which differed from the claimed device by the substitution of an electrochromic layer instead of a photochromic layer. Jung teaches the substituted element of a photochromic layer. Their functions were known in the art to switch between first and second states for transmitting or blocking light. The photochromic layer taught by Bae in view of Zheng, and in further view of Lee could have been substituted with the photochromic layer taught by Jung and the results would have been predictable and resulted in using a photochromic layer controlled by current to switch between the first and second states.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Zheng, and in further view of Lee as applied to claim 3 above, and further in view of Okada et al. (US 20130250394 A1), hereinafter Okada.

Regarding Claim 5, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae in view of Zheng, and in further view of Lee teaches:
The display substrate according to claim 3, wherein the color-changing layer comprises an inorganic electrochromic material (See Zheng, paragraph [0036], lines 9-10).
Bae in view of Zheng, and in further view of Lee does not explicitly teach:
	wherein the color-changing layer comprises cobalt oxide.
However, in the same field of endeavor, display devices (Okada, paragraph [0002]), Okada teaches:
	A color-changing layer comprises cobalt oxide (See paragraph [0050], lines 1-10).
Bae in view of Zheng, and in further view of Lee contained a device which differed from the claimed device by the substitution of the color-changing layer comprises an inorganic electrochromic material, instead of cobalt oxide. Okada teaches the substituted element of a color-changing layer comprises cobalt oxide. Their functions were known in the art to provide electrochromic functions. The color-changing layer taught by Bae in view of Zheng, and in further view of Lee could have been substituted with a color-changing layer that comprises cobalt oxide, as taught by Okada and the results would have been predictable and resulted in using cobalt oxide in order to provide the electrochromic functions.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bae in view of Zheng, and in further view of Lee as applied to claim 6 above, and further in view of Kim et al. (US 20170040306 A1), hereinafter Kim, and Park et al. (US 20190256768 A1), hereinafter Park.

Regarding Claim 7, Bae in view of Zheng, and in further view of Lee teaches all of the elements of the claimed invention, as stated above. Furthermore, Bae teaches:
	The display substrate according to claim 6, wherein the material that emits the infrared light under excitation of the blue light comprises quantum dots (See paragraph [0082]).
Bae in view of Zheng, and in further view of Lee does not explicitly teach:
	wherein the material that emits the infrared light under excitation of the blue light comprises K2SiF6:Mn4+ and K2SnF6:Mn4+.
However, in the same field of endeavor, display devices (Kim, Abstract), Kim teaches:
	A material that emits infrared light under excitation of blue light (See paragraph [0124], lines 12-15) comprises red phosphors including K2SiF6:Mn4++ (See paragraph [0124], lines 4-5).
Furthermore, in the same field of endeavor, light emitting devices (Park, paragraph [0002]), Park teaches:
	Red phosphors include K2SiF6:Mn4+ and K2SnF6:Mn4+ (See paragraph [0064]).
Bae in view of Zheng, and in further view of Lee contained a device which differed from the claimed device by the substitution of the material that emits the infrared light under excitation of the blue light comprises quantum dots, but not comprises K2SiF6:Mn4+ and K2SnF6:Mn4+. Kim and Park teaches the substituted element of K2SiF6:Mn4+ and K2SnF6:Mn4+. Their functions were known in the art to provide a material that emits infrared light under excitation of blue light. The material taught by Bae in view of Zheng, and in further view of Lee could have been substituted with the material taught by Kim and Park and the results would have been predictable and resulted in using a material including red phosphors, as taught by Kim, such as K2SiF6:Mn4+ and K2SnF6:Mn4+, as taught by Park.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed 09/17/2021 have been fully considered but they are not persuasive.
	Applicant argues the following (Remarks, page 10): “It can be seen from Fig. 1 of Zheng (reproduced below), that the chromotropic layer 40 covers the whole OLED devices 20. Thus, the chromotropic layer 40 of Zheng covers the whole effective light-transmitting regions of the pixel region, which is contrary to "a color-changing layer covering a part of a light-emitting region of the first sub-pixel" of amended claim 1”. The Examiner respectfully disagrees. As shown in FIG. 1 of Zheng, 31, which corresponds to a light-emitting region of the first sub-pixel has a greater width in the horizontal direction than 40, which corresponds to the color-changing layer. Therefore, 40 covers a part of 31, and the Examiner maintains that Zheng teaches the argued limitation.
Applicant argues the following (Remarks, page 11): “As shown in FIG. 1 (reproduced above), Zheng teaches that the chromotropic layer 40 is in the groove formed by the first flat layer 60, and the chromotropic layer 40 is located above a pixel defining layer 80. It should be noted that the first flat layer 60 of Zheng cannot equate to the first sub-pixel of amended claim 1, because both elements have different roles or functions that are well-known in the art; and sub-pixels should be in the same layer as the pixel defining layer 80, because sub-pixels or pixels are defined by the pixel defining layer 80. Thus, Zheng suggests or teaches that the chromotropic layer 40 is located above the sub- pixels or a pixel layer (80), which is contrary to "the color-changing layer is located within the groove of the first sub-pixel" of amended claim 1. On reading Zheng, a person of ordinary skill in the art would be led away from the solution defined by amended claim 1”. The Examiner respectfully disagrees. To Applicant’s assertion that the first flat layer 60 of Zheng cannot equate to the first sub-pixel of amended claim 1, this argument does not overcome the interpretation of Zheng. Specifically, the claim requires “a groove is arranged on the first sub-pixel”. As claimed, the groove is arranged on the first sub-pixel, but is not necessarily an integral structure to the first sub-pixel. Therefore, in the rejection, the Examiner does not assert that 60 in Zheng is equated to the first sub-pixels, but rather a groove is formed by 60, which is arranged on the first sub-pixel. Furthermore, Zheng teaches that 40 is located within the groove formed by 60, and therefore, the Examiner submits that Zheng teaches the argued limitation.
Applicant argues the following (Remarks, page 11): “It indicates that the first to third wavelength conversion layers 181, 182, and 183 coverts light into visible light for image display, rather than the invisible light, which equate to color filters of RGB pixels. Thus, the first to third wavelength conversion layers 181, 182, and 183 of Lee cannot equate to the color-changing layer and the light-emitting layer of amended claim 1, which are used to form invisible light for fingerprint identification. Thus, Lee fails to disclose, teach or suggest "the light-emitting layer is located within the groove of the first sub-pixel" of amended claim 1”. The Examiner respectfully disagrees. The Examiner submits that 181 taught by Lee corresponds to the claimed light-emitting layer, because, as claimed, the light-emitting layer is configured to emit a second wavelength light under excitation of the first wavelength light, wherein the second wavelength light is an invisible light. 181, as taught by Lee similarly is configured to emit a second wavelength light under excitation of a first wavelength light. Therefore, the Examiner respectfully submits that it would have been obvious, to one of ordinary skill in the art, to place the light-emitting layer, as already taught by Bae, within the groove already taught by Zheng, as taught by Lee, along with the color-changing layer taught by Zheng to arrive at the claimed invention, as discussed in the above rejection.
Applicant argues the following (Remarks, page 13): “The transparent optical amplification layer (120) of Bae covers the whole RGB pixels, i.e., the whole light-emitting region of RGB pixels (see FIG. 12 of Bae), and Zheng in Fig. 1 teaches that the chromotropic layer 40 covers the whole effective light-transmitting regions of the pixel region. Thus, Bae and Zheng fail to disclose, teach or suggest "the light-emitting layer covers the color-changing layer, the light-emitting layer and the color-changing layer cover the part of the light-emitting region of the first sub-pixel" of claim 18, and "the light-emitting layer and the color-changing layer cover apart of the first sub-pixel" of claim 20”. The Examiner respectfully disagrees. Specifically, the Examiner notes that even if the light-emitting layer 120 of Bae covers the whole RGB pixels, because the claimed part of the light-emitting region of the first sub-pixel and the part of the first sub-pixel claimed in claims 18 and 20 are included within that whole region covered by 120 of Bae, as combined, Bae in view of Zheng would teach this limitation. In other words, the claims do not require that the light-emitting layer only covers the claimed part of the light-emitting region of the first sub-pixel or the part of the first sub-pixel, and therefore, Bae in view of Zheng teaches the claim limitations under the broadest reasonable interpretation of the claim language (See MPEP 2111).
Applicant argues the following (Remarks, page 14): “The transparent optical amplification layer (120) of Bae covers the whole display panel region (see FIG. 12 of Bae), while the chromotropic layer 40 of Zheng covers a part of the display panel region (see Fig. 1 of Zheng). Thus, even combined Bae with Zheng, a person of ordinary skill in the art would not arrive at the features "in the first direction, an orthographic projection of the light-emitting layer onto the first sub-pixel completely overlaps an orthographic projection of the color-changing layer onto the first sub-pixel" of amended claim 1”. The Examiner respectfully disagrees. Specifically, the Examiner notes that even if the light-emitting layer 120 of Bae covers the whole display panel region, because the claimed p orthographic projection of the color-changing layer onto the first sub-pixel in claim 19 is included within that whole region covered by 120 of Bae, as combined, Bae in view of Zheng would teach this limitation. In other words, the claims do not require that the light-emitting layer only overlaps an orthographic projection of the color-changing layer onto the first sub-pixel, and therefore, Bae in view of Zheng teaches the claim limitations under the broadest reasonable interpretation of the claim language (See MPEP 2111).
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692